833 F.2d 1012
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Morris MAY, Plaintiff-Appellant,v.Chester J. GRAY;  Harold Ferguson, Defendants-Appellees.
No. 87-3697.
United States Court of Appeals, Sixth Circuit.
Nov. 18, 1987.

Before KRUPANSKY and RYAN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The plaintiff moves for pauper status and to amend his complaint on appeal from the district court's order returning his civil rights complaint unfiled.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the plaintiff's brief, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The plaintiff is a prolific litigant.  On April 16, 1987, the district court entered an order requiring the plaintiff to accompany his complaints with a certification that the issues are based on new facts and are not meant to harass the defendants.  When the plaintiff attempted to file the present complaint, he did not accompany it with the documents ordered by the district court.  On June 26, 1987, the court entered an order returning the complaint unfiled.


3
We hold that the district court's order of April 16, 1987, is valid.    Abdullah v. Gatto, 773 F.2d 487, 488 (2d Cir.1985) (per curiam);  In re Green, 669 F.2d 779, 787 (D.C.Cir.1981) (per curiam).  Because the plaintiff did not comply with this order when he attempted to file his complaint, we hold that the June 26, 1987 order is also valid.  Finally, we hold that it would not be appropriate for this court to address the motion to amend the complaint.


4
The motions for pauper status and to amend the complaint are denied.  The appeal is dismissed because it is frivolous and entirely without merit.  Rule 9(b)(4), Rules of the Sixth Circuit.